DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    CLOVIS NELSON a/k/a C.B. NELSON and DONNET NELSON,
                         Appellants,

                                    v.

              U.S. BANK NATIONAL ASSOCIATION, et al
                            Appellees.

                              No. 4D19-2180

                              [April 2, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Frank Ledee, Judge; L.T. Case No. 14-
023619 CACE.

  Robert Phaneuf of The Ticktin Law Group, Deerfield Beach, for
appellants.

  Ofer M. Amir, Fort Lauderdale, for appellee YJJ Investment Group LLC.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.